REMOTE PROCESSING SERVICES AGREEMENT
BETWEEN HARLAND FINANCIAL SOLUTIONS, INC.
AND TWO RIVER COMMUNITY BANK
Exhibit 10.6


This Remote Processing Services Agreement (the “Agreement”) is made and entered
into this 27 day of Feb., 2006 (the “Effective Date”) by and between Harland
Financial Solutions, Inc. (“HFS”) an Oregon corporation, having a principal
place of business at 605 Crescent Executive Court, Suite 600, Lake Mary, Florida
32746, and Two River Community Bank (“Customer”) a financial institution having
offices at 1250 Highway 35 South, Middletown, NJ 07748.  The terms and
conditions of this Agreement shall apply to all services provided pursuant to
this Agreement.


Statement of Purpose


WHEREAS, Customer now desires, and HFS has agreed for Customer to engage HFS to
perform remote processing services pursuant to this Agreement; and


WHEREAS, the parties are entering into this Agreement for the purpose of setting
forth the terms and conditions in connection therewith.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, and for other valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.           Definitions.  Except as otherwise defined herein, the following
terms shall have the meanings set forth below:


“Asset Value” means the aggregate dollar value of all assets of Customer and its
subsidiaries processed utilizing the Remote Processing Services.


“Batch Processing Services” means HFS’ updating and merging of Customer Data
with the then current applicable Customer Databases.


“Consulting Services” means the services provided by HFS to Customer pursuant to
Section 2.12 and an applicable Statement of Work.


“Customer Data” means the Customer data input and transmitted to HFS by Customer
in compliance with the Documentation and this Agreement for incorporation into
the Customer Database through Batch Processing.


“Customer Database(s)” means the databases generated and updated by the
processing of the Customer Data by HFS and Customer utilizing the RPS Products.


“Data Center” means the HFS data center where the RPS Products are installed by
HFS for Remote Processing Services.


“Documentation” means the end user manuals provided by HFS to Customer following
the Effective Date (as updated from time to time by HFS) regarding the use of
the HFS Products and the Remote Processing Services.


“Interfaces” means HFS interfaces identified in Schedule 1 to this Agreement
(and modifications thereto by HFS) and related Documentation.
 
 
1

--------------------------------------------------------------------------------

 
 
“HFS Products” means the HFS Programs and interfaces identified in Schedule 1
and in the Item Processing Services Schedule to this Agreement and Work Product.


“HFS Programs” means HFS software programs identified in Schedule 1 (and
modifications thereto by HFS) and related Documentation.


“Live Date” means the date the RPS Products are installed and available for use
by Customer pursuant to this Agreement.


“Monthly Asset Value Payments” means as defined in Schedule 1.


“On-line Processing Services” means HFS providing access to Customer to the then
current Customer Databases via the Internet frame relay, ISDN circuit, etc. for
review and updating of the Customer Data by Customer as part of the Remote
Processing Services.


“On-line Processing Hours” means the hours for On-line Processing Services by
HFS as set forth in Schedule 2.


“Remote Processing Services” means the On-line Processing, Batch Processing, and
Item Processing Services provided by HFS to Customer pursuant to this Agreement.


“Reports” means the reports Customer may generate consistent with the
Documentation utilizing the applicable RPS Products.


“RPS Products” means the HFS Products and Third Party Products utilized or
otherwise available for use by Customer as part of the Remote Processing
Services.


“Schedule(s) means each of the schedules attached to this Agreement as of the
Effective Date or subsequently added pursuant to a valid amendment to this
Agreement.


“Services” means, collectively, the Remote Processing Services, Consulting
Services and any other services provided by HFS to Customer pursuant to this
Agreement.


“Statement of Work” means a written agreement between the parties hereto that
expressly incorporates this Agreement by reference and describes the specific
Consulting Services to be provided by HFS to Customer pursuant to such Statement
of Work.  Each Statement of Work shall comply with Section 2.12.


“Territory” means the United States of America.


“Third Party Products” means the non-HFS Products and Non-HFS interfaces
identified in Schedule 1 and hosted (except as otherwise provided herein) by HFS
in the Data Center and utilized by Customer as part of the Remote Processing
Services.


“Work Product” shall mean any materials, information, data, methodologies,
reports, computer code or software, or modifications to the HFS Products
provided by HFS to Customer as part of any Consulting Services and all
Documentation related thereto.


2.           Services.  Subject to all terms and conditions of this Agreement,
HFS shall provide the following Services to Customer for use solely within the
Territory:


2.1         On-line Processing Services.  During the On-line Processing Hours,
HFS shall provide Customer remote access to the then current Customer Databases
for input and review utilizing the RPS Products.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2         Batch Processing Services.  During the Batch Processing Hours, HFS
will process the Customer Data received prior to the Batch Processing Hours for
the applicable business day utilizing the RPS Products in compliance with the
Documentation.  In HFS’ discretion, the Batch Processing Hours may be extended
in order to complete Batch Processing Services for the applicable Customer Data
from the prior business day.  In such events, the On-line Processing Hours will
be delayed until such time as the batch processing has been completed.


2.3         Item Processing Services.  If Customer receives Item Processing
Services from HFS, HFS shall provide such services as described in an Item
Processing Services Schedule, which shall be attached to this Agreement.


2.4         Customer Connectivity to the Data Center.  HFS will contract
directly with a communications line provider selected by HFS for providing
Customer’s high speed data communications circuits (such as frame relay)
necessary for Customer to utilize the Remote Processing Services.  HFS will
control and own (or control the third party relationship for) all such providers
and all routers and the data circuits required for Customer’s
communications/connectivity with the Data Center.  HFS will also provide the
Communications Management Services described in Schedule 4.


HFS shall ensure it has adequate telecommunications capacity (such as sufficient
telephone lines) to accomplish required on-line transmissions, and shall follow
the standards of HFS with respect to the type and capacity for such data
transmission lines.  HFS reserves the right to approve installation dates and
selection of transmission-related equipment to assure that said equipment is
compatible with HFS’ equipment related to the Remote Processing Services.


Notwithstanding the foregoing, HFS shall not be responsible for the performance
or use by Customer of any services by any third party communications services
provider or damages caused based on such use or inability to use such
services.  Additionally, under no circumstances shall HFS be responsible for
transmission or communication errors or other problems with transmission of
Customer Data by Customer to HFS.


2.5         Licenses to HFS Products.  Subject to all terms of this Agreement
and during only the term hereof, commencing on the Live Date, HFS grants to
Customer a license to remotely access and use the HFS Products solely for its
internal business operations and consistent with the Documentation.  Customer
agrees that it shall not:  (i) reproduce, prepare derivative works based upon,
distribute copies of, perform, display, make, use, or sell the HFS Products
other than as expressly provided herein, (ii) reverse engineer, disassemble or
decompile any HFS Products or cause or permit such acts, (iii) use the HFS
Products for third-party training, commercial time-sharing, out-sourcing,
rental, or service bureau use, and (iv) assign, sublicense, lease, transfer, or
rent  or otherwise provide access to the HFS Products to any third
party.  Customer understands and agrees that it is only licensed to use the HFS
Products through the Remote Processing Services provided pursuant to this
Agreement; provided, however, Customer may install at its location and use the
object code version of the client resident portions of the HFS Products solely
as necessary for Customer to remotely access the RPS Products.


2.6         HFS Support for HFS Products.  HFS shall maintain the HFS Products
and provide, at no additional charge, updates thereto offered by HFS to its
general customer base for Remote Processing Services related to such HFS
Products.  At all times during the term of this Agreement, Customer shall be
required to utilize the current version of all HSF Products in order to continue
to use the Remote Processing Services pursuant to the terms of this Agreement.


2.7         Availability of the Remote Processing Services.  HFS shall use
commercially reasonable efforts to support the availability of the Remote
Processing Services consistent with the objectives set forth in Schedule 2.


2.8         Reports.  Customer may generate reports utilizing the RPS Products
according to the Documentation.


2.9         Days of Operation.  HFS will provide Remote Processing Services
according to the hours of operation set forth in Schedule 2, subject to the HFS
holiday schedule set forth therein.
 
 
3

--------------------------------------------------------------------------------

 
 
2.10       Problem Response.  HFS shall use commercially reasonable efforts to
respond to and either correct errors or failure of the HFS Products to perform
according to the applicable Documentation or provide Customer the information
reasonably necessary to correct such errors or failure.


2.11       Disaster Recovery.  Schedule 3 contains an explanation of the
emergency backup data processing procedure utilized by HFS, which is provided
for informational purposes only.  HFS’ disaster recovery plan is designed to
minimize, but not eliminate, risks associated with a disaster affecting the Data
Center.  HFS does not warrant such backup capabilities will be available at the
desired time or at a specific location and does not warrant Customer’s
accessibility to recovered Customer Data or Customer Databases.  Customer is
responsible for maintaining a business continuity plan, as it deems necessary,
relating to disasters affecting Customer’s facilities.


2.12       Consulting Services.  Pursuant to this Agreement and an applicable
Statement of Work, HFS may provide services to Customer, on a time and materials
basis, related to the HFS Products and Remote Processing Services consisting of,
among other things, modification or customization of the HFS Products, training
and implementation services, custom code development, and other services related
to any of the preceding (“Consulting Services”).  Each Statement of Work shall
be executed by both parties, expressly incorporate the terms and conditions of
this Agreement, and include all material terms applicable thereto, including,
without limitation, HFS’ hourly rates for such services, a description of the
Consulting Services to be performed, any Work Product to be provided, the
Licensed Program authorized for use with the Material, and any additional
specifications and use restrictions applicable thereto.  All Statements of Work
related to Consulting Services provided under this Agreement shall be numbered
consecutively, commencing with Statement of Work No. 1.


2.13       Changes to Services.  HFS reserves the right to make changes to the
Services including, but not limited to, operating procedures, security
procedures, the type of equipment resident at, and the location of the Data
Center.  HFS will provide Customer with ninety (90) days prior written notice of
any material changes to the Services that would substantially affect Customer’s
use of the Services.


2.14       Maintenance of Equipment.  HFS shall own or lease all hardware and
related equipment on which the RPS Products are installed at the Data Center.


2.15       Backup of Customer Databases.  HFS shall be responsible for
downloading one (1) copy of the Customer Databases to backup tapes not less than
once each business day of operations by HFS and shall store such tapes off site
in accordance with HFS’ retention policy for such information.


2.16       Third Party Review.  HFS provides for periodic Independent audits
(such as Type II SAS70) of its data center operations.  HFS will provide
Customer with a copy of such audit reports for the Data Center.  Each audit will
comply with applicable FDIC and other federal regulations pertaining thereto.


2.17       Ownership of HFS Products.  All right, title and interest in and to
the HFS Products, including all specifications and information related thereto,
and in all patents, trademarks, copyrights, trade secrets, and all other
intellectual property and proprietary rights therein, are owned by and shall
remain the exclusive property of HFS (or by a third party who has authorized HFS
to sublicense such property).  Customer acknowledges and agrees that it does not
own, and shall not acquire, any right, title or interest in these items other
than the limited license for use set forth in this Agreement.  Customer further
agrees (and agrees to cause its employees to do the same) that, if necessary, it
shall perform any acts that may be reasonably necessary to transfer ownership of
any right, title, and interest in the HFS Products to HFS, including, but not
limited to, the execution of further written assignments.


2.18       Third Party Products and Licenses.  Customer shall be responsible for
obtaining applicable licenses to any Third Party Products identified in Schedule
1, paying all fees related thereto, and ensuring that its use of the Third Party
Products through the Remote Processing Services provided by HFS hereunder comply
with the terms and conditions of such third party license agreements.  Customer
understands and agrees that HFS makes no representations or warranties, and
shall have no obligations to provide support for, any such Third Party Products.
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, and during only the term hereof, commencing on
the Live Date, HFS grants to Customer a license to remotely access and use the
Third Party Products identified in Schedule 1 solely for its internal business
operations and consistent with the terms and conditions of this Agreement and
the additional terms set forth in Schedule 7.  Customer agrees that it shall
not:  (i) reproduce, prepare derivative works based upon, distribute copies of,
perform, display, make, use, or sell the Third Party Products identified in
Schedule 1 other than as expressly provided herein, (ii) reverse engineer,
disassemble or decompile any Third Party Products identified in Schedule 1 or
cause or permit such acts, (iii) use the Third Party Products identified in
Schedule 1 for third-party training, commercial time-sharing, outsourcing,
rental, or service bureau use, and (iv) assign, sublicense, lease, transfer, or
rent or otherwise provide access to the HFS Products to any third
party.  Customer understands and agrees that it is only licensed to use the
Third Party Products identified in Schedule 1 through the Remote Processing
Services provided pursuant to this Agreement; provided, however, Customer may
install at its location and use the object code version of the client resident
portions of the Third Party Products identified in Schedule 1 solely as
necessary for Customer to remotely access the RPS Products.


For the Third Party Products identified in Schedule 1, Customer understands and
agrees that HFS makes no representations or warranties, and shall have no
obligations to provide support for, any such Third Party Products other than as
expressly provided in this Agreement.  Where authorized, HFS shall pass through
to Customer any warranties and remedies provided by the third party manufacturer
of the Third Party Products set forth in Schedule 1.


3.           Customer Obligations.  As a condition to HFS’ performance of the
Services, Customer represents, warrants and agrees as follows:


3.1         Formatting and Delivery of Customer Data.  Customer shall transmit
to HFS all Customer Data necessary for the performance of the Remote Processing
Services.  Customer shall ensure that all Customer Data is in good and usable
condition and transmitted, received and formatted as specified by HFS in
accordance with the Documentation.  Customer shall transmit such Customer Data
to HFS utilizing telecommunication lines or, in cases in which such lines are
unavailable, as agreed upon in writing by the parties hereto.  Customer
acknowledges and agrees that its timely submission of accurate Customer Data to
HFS is a condition precedent to HFS’ ability to perform the Batch Processing.


3.2         Connectivity and Communication Equipment.  Customer is required to
maintain high speed data communications circuits (such as frame relay) to
utilize the Remote Processing Services provided hereunder, as well as
alternative communication connections detailed in Schedule 4.  The standard
connectivity for Remote Processing Services requires TCP/IP through such a high
speed communications circuit.  Customer shall be responsible for payment of all
one time and recurring charges and payments incurred by HFS in connection with
such high speed communications circuit as outlined in Schedule 4;


Customer shall pay all costs related to HFS’ performance of Services under this
Agreement, including, without limitation, the cost of network equipment, on-line
transmission of Customer Data to HFS and Customer’s on-line processing of the
Customer Databases.  All such equipment shall comply with HFS’ hardware and
network standards (as more specifically set forth in this Agreement and the
Documentation).


3.3         Customer Data and Customer Databases.  Customer represents and
warrants that Customer is responsible for the accuracy of all Customer
Data.  Customer shall review all Customer Data and Customer Databases (and all
related Reports) within five (5) days of receipt thereof or access thereto in
order to verify the accuracy and correctness of such data and information and,
as promptly as practicable thereafter, provide HFS with written notification and
documentation of any identified error with respect to such Customer Data,
Customer Databases or related Reports.  Customer shall back up all Customer Data
on storage tapes prior to the transmission to HFS.  Customer understands and
agrees that HFS shall have no responsibility for the accuracy of such Customer
Data, Customer Databases or Reports or for any invalid destinations,
transmission errors.
 
 
5

--------------------------------------------------------------------------------

 
 
In the event that Customer requires that its Customer Databases and the HFS
Products to which it has access be located on computer hardware systems owned by
HFS but dedicated solely to HFS’ performance of Services for Customer, Customer
shall be responsible for reimbursing HFS for all equipment and other
out-of-pocket costs incurred by HFS.


3.4         Compliance with Laws.  During the term of this Agreement, Customer
shall comply with all applicable laws, rules, regulations and administrative
requirements, including, without limitation:


(i)     submitting a copy of this Agreement to the appropriate regulatory
agencies prior to the date Services commence;


(ii)    providing adequate notice to the appropriate regulatory agencies of the
termination of this Agreement or any material changes in Services;


(iii)   retaining records of its Customer Data as required by regulatory
authorities;


(iv)   obtaining and maintaining, at its own expense, any fidelity bond required
by any regulatory or government agency; and


(v)    maintaining, at its own expense, such casualty and business interruption
insurance coverage for loss of records or data from fire, disaster, or other
causes, and taking such precautions regarding the same, as may be required by
regulatory authorities.


3.5         Customer Contact.  Customer will designate and maintain throughout
the term of this Agreement a designated contact manager to act as liaison
between the Customer and HFS regarding or related to this Agreement and all
Services provided hereunder.  Customer shall identify this individual in writing
to HFS contemporaneously with the execution of this Agreement (which may be
updated from time to time by Customer in writing).


3.6         Commencement of Remote Processing Services.  Following the Effective
Date of this Agreement, Customer agrees that it shall use commercially
reasonable efforts to implement and commence use of the RPS Services as soon as
reasonably possible.


3.7         Other Responsibilities.  In connection with the implementation of
the RPS Products, Customer agrees to perform the tasks and responsibilities set
forth in Schedule 6 and such other requirements as reasonably requested by HFS.
 
3.8         Exclusivity.  Customer agrees that during the term of this
Agreement, HFS shall be the exclusive provider of the Remote Processing Services
described in this Agreement.


4.           Charges, Invoices and Payments.


4.1         Remote Processing Services Fees:


A.          All fees related to Remote Processing Services provided under this
Agreement, including, without limitation, those set forth in Schedule 1, are due
and payable by Customer to HFS as provided in this Section 4.1 or the applicable
Schedule hereto, and Customer agrees to pay such amounts as they become due and
payable.


B.           All Monthly Asset Value Payments are due and payable as provided in
Section 1(A) of Schedule 1.
 
 
6

--------------------------------------------------------------------------------

 
 
C.           All recurring monthly charges and fees other than Monthly Asset
Value Payments set forth in Schedule 1 shall be invoiced by HFS to Customer as
of the end of the applicable calendar month (or partial month of Remote
Processing Services) and are due and payable as of such invoice date.


D.           All one time fees and charges set forth in Schedule 1 shall be
invoiced as of the Effective Date of this Agreement or such other date as
provided in Schedule 1 and are due and payable as of such invoice date.


E.           All annual fees and charges set forth in Schedule 1 (such as annual
support fees) are due and payable on the Live Date of the Agreement and each
anniversary of the Live Date thereafter.


F.           In the event of any conflict, the additional payment terms may be
provided in an applicable Schedule hereto and shall govern.


4.2         Consulting Services Fees.  Consulting Services provided by HFS to
Customer pursuant to this Agreement will be provided on a time and materials
basis and mutually agreed upon in advance in a Statement of Work signed by each
of the parties.  In the event a Statement of Work fails to state the hourly rate
for such services, the hourly rate shall be HFS’ standard rate for such services
at such time.  (For informational purposes only, as of the Effective Date, HFS’
standard hourly rates for Consulting Services are $200 per resource and are
subject to change at any time).  Fees for Consulting Services shall be invoiced
by HFS to Customer once a month for each month during which such fees are
incurred and are due and payable by Customer to HFS on the date of the invoice
for such amounts.


4.3         Other Expenses.  Customer shall pay HFS for all travel, living and
other out-of-pocket expenses incurred by HFS in providing Consulting Services to
Customer.  HFS shall invoice Customer for such travel, living and out-of-pocket
monthly, and such amounts are due and payable by Customer to HFS on the date of
the invoice for such amounts.


4.4         Increases for Charges and Fees Under Schedule 1.  Upon thirty (30)
days prior written notice to Customer, HFS may adjust the fees and charges set
forth in Schedule 1 once each year following the first anniversary of the Live
Date.  Each increase shall be limited to an amount of the then current
applicable fee(s) equal to the greater of seven percent (7%) or the change in
the U.S. Department of Labor, Consumer Price Index for Urban Wage Earners and
Clerical Workers, All Cities, (1962=100) for the preceding 12-month period.


Notwithstanding the foregoing, HFS may increase fees in excess of this limit
when it implements major system enhancements, which are provided to comply with
changes in government regulations, and HFS shall use commercially reasonable
efforts to allocate fee increases necessitated there from across the then
current HFS general customer base for the applicable HFS Products (unless
otherwise prohibited).


The limitations on increases to the fees and charges set forth in Schedule 1
shall not apply to increases resulting from increases in accounts, assets,
terminals, users, or additional RPS Products to those set forth in Schedule 1
(where each might be applicable) and shall not apply to other fees referenced
elsewhere in this Agreement.


4.5         Late Fees.  In the event Customer fails to pay any amounts pursuant
to the terms of this Agreement within thirty (30) days of the date of its
receipt of the applicable invoice to Customer for such amounts, HFS shall be
entitled to charge, and Customer shall pay, a late fee equal to one and one half
percent (1½%) (or, if less, the highest rate of interest allowed by law) of the
outstanding balance, or portion thereof, for each thirty (30) day period such
amount remains due and owing by Customer to HFS after the applicable invoice
date.


4.6         Taxes.  The charges and fees set forth in this Agreement do not
include taxes or other withholdings.  If HFS is required to pay sales, use,
property, value-added, withholdings, or other federal, national, provincial,
state or local taxes based on the licenses or services provided under this
Agreement or on Customer’s use of such services or licenses, then such taxes
shall be invoiced to and promptly paid by Customer.  This Section shall not
apply to taxes based on HFS’ income, which shall remain the responsibility of
HFS.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7         Invoices.  Invoices by HFS to Customer pursuant to this Agreement
shall be sent to Customer at the following address:
 
Two River Community Bank
1250 Highway 35 South
Middletown, NJ 07748


5.           Term and Termination.


5.1         Term.  The initial term of this Agreement shall commence on the
Effective Date and shall continue for a period of seven (7) years from the first
date of live processing.  The Agreement shall automatically renew thereafter for
successive seven (7) year periods, unless a written notice of non-renewal is
provided by either party to the other not less than one hundred eighty (180)
days prior to the expiration of the then current period.


5.2         Termination for Cause.  HFS may, in its sole discretion, immediately
terminate this Agreement at any time and revoke the licenses granted herein if
Customer fails to make timely payments in accordance with the terms set forth
herein, provided that HFS gives Customer ten (10) business days prior written
notice of such default and a reasonable opportunity to cure.  In the event
either party defaults under any other material obligation in this Agreement, the
non-defaulting party shall give written notice of such default to the defaulting
party.  If the defaulting party fails to cure such default to the reasonable
satisfaction of the non-defaulting party within forty-five (45) days of receipt
of the default notice (or such other time period as agreed to in writing by the
parties), the non-defaulting party may immediately terminate this Agreement by
written notice to the defaulting party.


5.3         Effect of Expiration or Termination.  The expiration or termination
of this Agreement shall not relieve Customer’s obligations under this Agreement
with respect to the payment of all fees and expenses for which it is obligated
hereunder.  In addition, upon expiration or termination of this Agreement,
Customer shall immediately  (i) discontinue use of the RPS Products and Services
hereunder;  (ii) deliver to HFS all physical copies of all RPS Products and
other proprietary and intellectual property of HFS that is in the Customer’s
possession; and (iii) within thirty (30) days after expiration or termination of
this Agreement, an officer of Customer shall certify in writing to HFS that
Customer has complied with the provisions of this Section.  This requirement
applies to copies in all forms, partial and complete, in all types of media and
computer memory, and whether or not modified or merged into other materials.


6.           Warranties.


6.1         Performance of Services.  HFS shall perform the Services described
in this Agreement in a workmanlike manner consistent with applicable industry
standards.  For any breach of the warranty set forth in the preceding sentence,
provided that Customer provides HFS written notification of any breach of such
services within thirty (30) days of the occurrence of such breach, the exclusive
remedy of Customer or any third party claiming under or through Customer, and
HFS’ entire liability, shall be the re-performance of the Services, or if HFS,
in its sole discretion, is unable to re-perform the Service, Customer shall be
entitled to recover the charges paid to HFS for the non-conforming Services
(less a reasonable allowance for use).


6.2         Warranty for HFS Products.  HFS warrants that, for a period of
ninety (90) days from the Live Date, the applicable HFS Products, when used in
accordance with the applicable Documentation and consistent with the terms of
this Agreement, will perform in substantial compliance with all material
specifications for such HFS Products as set forth in such Documentation.  In the
event the HFS Products fail to perform as warranted herein during such period,
HFS shall make commercially reasonable efforts to correct any reproducible error
condition reported to HFS during the applicable period.  In the event HFS is
unable to correct such reported reproducible error within a reasonable period of
time, Customer, as its sole and exclusive remedy and HFS’ entire liability,
shall be entitled to:  (i) terminate this Agreement and (ii) a credit of the one
time set-up fees actually paid pursuant to this Agreement.  The limited warranty
provided hereunder shall not apply to the extent the HFS Products have been
modified by other than HFS or not used in accordance with the Documentation or
this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
6.3         Disclaimer of Warranties.  The warranties specified in this Section
6 are the complete warranties between HFS and Customer related to this
Agreement.  EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 6, HFS
HEREBY DISCLAIMS ALL WARRANTIES, REPRESENTATIONS OR CONDITIONS OF ANY KIND,
EXPRESS OR IMPLIED, REGARDING THE RPS PRODUCTS OR SERVICES, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR THAT ANY USE OF THE RPS PRODUCTS OR SERVICES, WILL BE
UNINTERRUPTED OR ERROR-FREE OR MEET CUSTOMER’S REQUIREMENTS.  The express
warranties set forth above supersede all proposals, representations or
communications, verbal or written, express or implied, statutory or otherwise,
between the parties relating to the subject matter of this Agreement.


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SCHEDULE 7 HERETO,
CUSTOMER UNDERSTANDS AND AGREES THAT ALL THIRD PARTY PRODUCTS ARE PROVIDED ON AN
AS IS BASIS, WITHOUT REPRESENTATION, CONDITION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


6.4         Disclaimer of Certain Issues.  HFS does not warrant that the
Services will be uninterrupted or error-free or that the Customer Databases or
Reports will be accurate or error-free.  HFS does not warrant the Services
provided by third parties (such as the telephone company and other third party
communication service providers), but will use commercially reasonable efforts
to correct and/or circumvent outages.  In the event of any errors or
interruption in the Services, HFS shall use commercially reasonable efforts to
correct any material processing error in any Reports or Customer Databases made
by HFS, subject to the limitations set forth in this Agreement, provided that
Customer promptly notifies HFS in writing (or orally if there are severe time
constraints and reduced to writing thereafter) of such claimed error and
furnishes documentary evidence sufficient to substantiate the claim following
the date any Report or Customer Database is made available that contains such
errors.


7.           Confidential Information.


7.1         Confidential Information.  By virtue of this Agreement, the parties
may have access to information that is confidential to one
another.  “Confidential Information” shall mean information disclosed by one
party to the other consisting of the following:  (i) the terms and pricing under
this Agreement; (ii) the RPS Products and Services and all information or
materials related thereto (which shall be considered HFS’ Confidential
information); (iii) the Customer Data and Customer Databases; and (iv) all
information clearly identified by either party as confidential at the time of
disclosure (collectively, the “Confidential Information”).  A party’s
Confidential Information shall not include information that: (a) is or becomes a
part of the public domain through no act or omission of the other party; (b) is
lawfully disclosed to receiving party by a third party without an obligation of
non-disclosure to the disclosing party; or (c) is independently developed by the
other party without reference to the Confidential Information.  Additionally, a
party may disclose Confidential Information solely to the extent required by
subpoena, court order or government requirement to be disclosed, provided that
the receiving party shall give the disclosing party prompt written notice of
such subpoena, court order or government requirement so as to allow such
disclosing party to have an opportunity to obtain a protective order to prohibit
or restrict such disclosure.  Confidential information disclosed pursuant to
subpoena, court order or government requirement shall otherwise remain subject
to the terms applicable to Confidential Information.


7.2         Obligations of Non-Disclosure.  The parties agree that, for the term
of this Agreement (including renewals) and for a period of five (5) years
thereafter, each party shall make commercially reasonable efforts to protect the
other party’s Confidential Information from disclosure, publication or
dissemination to third parties, but in no event less than the efforts it takes
to protect its own similar Confidential Information.  Notwithstanding anything
to the contrary herein, Customer’s obligations of non-disclosure of the RPS
Products and HFS’ obligations of non-disclosure of the Customer Data and
Customer Databases and all RPS Products and related Documentation shall continue
indefinitely.
 
 
9

--------------------------------------------------------------------------------

 
 
HFS is familiar with Gramm-Leach-Bliley Act (also known as the Financial
Services Modernization Act of 1999) and the regulations promulgated
thereunder.  Consistent with such regulations, HFS shall not otherwise disclose
any non-public, personal, consumer information provided by Customer to HFS as
part of the Services hereunder except as expressly authorized by Customer or
otherwise in connection with HFS’ performance of such Services.


7.3         Transmittal of Confidential Information.  HFS shall not be liable or
responsible to Customer or its customers for any losses, damages, claims, costs
or other obligations arising out of or relating to any unauthorized access to,
disclosure or use of such Customer data or other Customer Confidential
Information while such information is accessible through the Remote Processing
Services or otherwise in transmission between HFS and Customer.  HFS shall also
not be liable or responsible for any breach of confidentiality or security of
any of Customer’s or Customer’s data or information caused by a third party
communication provider.


8.  Limitation of Liability.


8.1         UNDER NO CIRCUMSTANCES SHALL HFS (INCLUDING ITS SUPPLIERS AND
CONTRACTORS) HAVE ANY LIABILITY TO CUSTOMER FOR ANY CONSEQUENTIAL (INCLUDING
LOST PROFITS), EXEMPLARY, INCIDENTAL, INDIRECT OR SPECIAL DAMAGES OR COSTS
RESULTING FROM ANY CLAIM (WHETHER IN CONTRACT, TORT, NEGLIGENCE OR STRICT
LIABILITY) REGARDING THIS AGREEMENT OR THE SERVICES, THE RPS PRODUCTS, OR THE
USE OR INABILITY TO USE ANY OF THE FOREGOING, EVEN IF HFS HAS BEEN ADVSIED OF
THE POSSIBILITY OF SUCH DAMAGES.


IN NO EVENT SHALL HFS HAVE ANY LIABILITY OR RESPONSIBILITY FOR ANY LOSS OF OR
DAMAGE TO CUSTOMER’S DATA OR RECORDS, INTERRUPTION OF REMOTE PROCESSING
SERVICES, CUSTOMER DATA, CUSTOMER DATABASES, OR THE SERVICES, ALTERATION OR
ERRONEOUS TRANSMISSION OF CUSTOMER DATA, OR THIRD PARTY CLAIMS AGAINST CUSTOMER
BASED ON ITS USE OF THE SERVICES OR RPS PRODUCTS.


8.2         WITHOUT LIMITING THE ABOVE, HFS’ TOTAL AGGREGATE LIABILITY TO
CUSTOMER, IF ANY, FOR ANY CLAIM OR CLAIMS ARISING FROM OR RELATED TO THIS
AGREEMENT OR ANY SOFTWARE, DOCUMENTATION, MAINTENANCE, SERVICES OR OTHER ITEMS
FURNISHED OR TO BE FURNISHED UNDER THIS AGREEMENT (EXCLUDING ANY EXPENSES
INCURRED BY HFS IN DEFENDING OR PAYING ANY CLAIMS AGAINST CUSTOMER UNDER SECTION
8.4), SHALL IN NO EVENT EXCEED THE TOTAL OF THE PAYMENTS MADE BY CUSTOMER TO HFS
UNDER THIS AGREEMENT DURING THE PREVIOUS TWELVE (12) MONTHS OF THE
AGREEMENT.  NO ACTION RELATED TO THIS AGREEMENT MAY BE BROUGHT MORE THAN TWELVE
(12) MONTHS AFTER THE OCCURRENCE OF THE EVENT GIVING RISE TO THE CAUSE OF
ACTION.


8.3         Customer understands and agrees that HFS shall have no liability
whatsoever, actual or otherwise, to Customer based on any of the following: (i)
any unlawful or unauthorized use of the Remote Processing Services or RPS
Products by Customer; (ii) any claim arising out of a breach in the privacy or
security of communications or Confidential Information based on the Remote
Processing Services or transmitted to or from Customer in the use thereof; or
(iii) any services provided by any third party communication services provider
in connection with this Agreement.


8.4         HFS will, at its expense, defend Customer against a third party
claim that the HFS Products as provided and used within the scope of this
Agreement infringe such party’s United States patents, copyrights or trademarks
or unlawfully misappropriate such party’s trade secrets, and pay any amounts
awarded by a court of appropriate jurisdiction to such party to the extent based
on such claims or otherwise included in a settlement of such claims approved by
HFS, provided that; (a) Customer notifies HFS in writing promptly upon becoming
aware of such a claim, and (b) Customer allows HFS to control, and cooperates
with HFS in, the settlement and defense of such claims.


HFS shall have no liability for any claim based, in whole or in part, on: (a)
use of the HFS Products outside the scope of this Agreement; (b) use of a
superseded or altered release of the HFS Products, if the infringement would
have been avoided by the use of the current unaltered release of the HFS
Products made available to Customer under this Agreement; (c) the combination,
operation, or use of any HFS Products with software, hardware or other materials
not represented in the applicable Documentation as interoperable with the
applicable Licensed Program; or (d) any modification of the HFS Products not
made by HFS.
 
 
10

--------------------------------------------------------------------------------

 
 
In the event the HFS Products are held to infringe or unlawfully misappropriate,
or are believed by HFS to infringe or unlawfully misappropriate, a third party’s
United States patent, copyright, trademark or trade secret, HFS shall, at its
option: (i) modify the HFS Products to be non-infringing; (ii) obtain for
Customer a license to continue using the HFS Products; (iii) replace the HFS
Products with alternative non-infringing software; or (iv) terminate Customer’s
license to use the applicable HFS Products.


This Section states HFS’ entire liability, and Customer’s exclusive remedy, for
any claims for infringement or unlawful misappropriation of trade secrets
related to the HFS Products, whether such action, claim or proceeding is based
on breach of warranty or any other cause of action.


8.5        Customer shall indemnify, defend and hold HFS harmless from and
against any claims, damages, costs or expenses (including, without limitation,
attorneys’ fees) base on (i) Customer’s breach of its license agreements related
to any Third Party Products, (ii) Customer provision of services to its
customers or clients, or (iii) Customer’s unauthorized use of the RPS Products.


9.           Miscellaneous.


9.1         Governing Law; Jurisdiction; and Venue.  This Agreement and all
performance hereunder shall be governed by the laws of the State of Florida,
without regard for its conflicts of law principles.  The parties understand and
agree that the applicable United States Federal District Court or state courts
having jurisdiction over HFS’ principal place of business shall have exclusive
jurisdiction over, and shall be the venue for, any dispute between the parties
related to this Agreement, and the parties hereby consent to the jurisdiction
and venue of such courts.


9.2         Dispute Resolution.  A three-step process is agreed to resolve
disputes.  The parties will first attempt through earnest discussion to resolve
their differences, including providing notice of the dispute and involving
appropriate levels of management of both parties.  Failing resolution, the
parties will participate in mediation as administered by the American
Arbitration Association.  Failing resolution through mediation, any dispute,
will be settled by binding arbitration conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as then in
effect, except as provided here.  Any arbitration or mediation will be held in a
location in the continental United States selected by the party that is the
defendant in the arbitration.  Arbitration will be before a single arbitrator
active in a state bar with experience in software licensing in business.  The
award of the arbitrator will be final and binding, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction.  In
no event will the arbitrator award pre-award interest not otherwise agreed
between the parties, punitive damages, or an award in excess of the amount of
direct compensatory damages actually incurred by the claiming party as are
consistent with the damages limitations of this Agreement.  Neither a party, a
witness, nor the arbitrator may disclose the contents or results of any
arbitration hereunder without the prior written consent of all parties, unless,
and then only to the extent necessary, required to enforce or challenge the
award, as required by law, or as necessary for financial and tax reports and
audits.  Notwithstanding this Section, either party may seek equitable relief
from any court having jurisdiction to the extent necessary to prevent
irreparable harm.
 
9.3         Notices.  All notices required to be sent hereunder shall be in
writing and shall be deemed to have been given three (3) days after mailing when
mailed by first class mail, or registered or certified mail.
 
 
11

--------------------------------------------------------------------------------

 
 
Notices to HFS shall be addressed to:


Contract Administration
Harland Financial Solutions, Inc.
605 Crescent Executive Ct., Suite 600
Lake Mary, Florida 32746


With copy to:


Legal Department
Harland Financial Solutions, Inc.
400 SW Sixth Avenue
Portland, OR 97204


Notices to Customer shall be addressed to:


Two River Community Bank
1250 Highway 35 South
Middletown, NJ  07748


9.4         Waiver.  The waiver by either party of any default, breach, or right
of this Agreement shall not constitute a waiver of any other or subsequent
default, breach, or right.


9.5         Survival.  The expiration or termination of this Agreement shall not
relieve either party of any obligations of payment that accrued pursuant to the
terms of this Agreement or that such party is otherwise obligated to pay, and
the parties’ obligations under Section 6 (Warranties), Section 7 (Confidential
Information), Section 8 (Limitation of Liability), and Section 9 (Miscellaneous)
shall survive the expiration or termination of this Agreement.


9.6         Force Majeure.  Neither party shall be responsible for failure to
perform in a timely manner under this Agreement when its failure results from
any of the following causes:  Acts of God or public enemies, terrorism or
terrorists’ acts, civil war, insurrection or riot, fire, flood, explosion,
earthquake or serious accident, strike, labor trouble or any cause beyond its
reasonable control.


9.7         Assignment.  Customer may not assign its rights or obligations under
this Agreement without the prior written consent of HFS.


9.8         Export Administration.  Customer is not authorized to transfer, or
cause to be transferred, or utilize any RPS Products outside the Territory.  In
the event Customer is subsequently authorized in writing by HFS to transfer or
utilize any RPS Products outside such Territory, Customer agrees to comply fully
with all relevant export laws and regulations of the United States of America to
assure that nether the RPS Product, nor any direct product thereof, are not
exported, directly or indirectly, in violation of the laws of the United States
of America.


9.9         Auditing by HFS.  HFS may, upon not less than ten (10) days prior
written notice and at its expense, audit Customer’s information, records, and
operations for the purpose of confirming Customer’s compliance with all terms
and conditions of this Agreement.  Any such audit shall be conducted during
regular business hours at Customer’s facilities and shall interfere as little as
reasonably possible with Customer’s business activities.  Audits shall be
conducted no more than once annually.


9.10       Conflict:  Order of Precedence.  In the event of any conflict between
the terms of this Agreement and any Schedules hereto, the terms set forth in the
applicable Schedule shall govern.


9.11       Authorization.  Each individual executing this Agreement on behalf of
an entity represents and warrants that he or she is duly authorized to execute
and deliver this Agreement on behalf of said entity; that this Agreement is
binding on said entity; and that this Agreement is not in violation of or
inconsistent with or contrary to provisions of any other agreement to which said
entity is a party.
 
 
12

--------------------------------------------------------------------------------

 
 
9.12       Counterparts: Copies.  This Agreement may be signed in one or more
counterparts, each of which will be deemed to be an original and all of which
when taken together will constitute the same agreement.  Any copy of this
Agreement made by reliable means shall be considered an original of this
Agreement.  Once executed, any reproduction of this Agreement made by reliable
means (for example, photocopy or facsimile) shall be considered an original,
unless prohibited by local law.


9.13       Entire Agreement.  All Schedules or Statements of Work to this
Agreement are incorporated herein by reference and are expressly made a part of
this Agreement.  This Agreement constitutes the complete agreement between the
parties with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements or representations, written or oral, concerning the
subject matter of this Agreement.  This Agreement may not be modified or
amended, except in writing signed by a duly authorized representative of each
party.


Each party has caused this Agreement to be executed by its duly authorized
representative.
 

HARLAND FINANCIAL SOLUTIONS, INC.   TWO RIVER COMMUNITY BANK               By:
     /s/ W. Zayas   By:      /s/ Michael J. Gormley               Name:      W.
Zayas   Name:      Michael J. Gormley                Title:    SVP + G.M.  
Title:    EVP CFO               Date:    3/3/06   Date:    2/27/2006  

 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Addendum 1 To Remote Processing Services Agreement


This Addendum 1 to the Remote Processing Services Agreement (the “Addendum”) is
entered into between Two River Community Bank, with offices in Middletown, NJ
(each a “Customer”) and Harland Financial Solutions, Inc., with offices in Lake
Mary, FL (“HFS”), and modifies a certain Remote Processing Services Agreement
between the parties (the “Services Agreement”), dated contemporaneously with
this Addendum, whereby Customer engaged HFS to perform remote processing
services (the “Services”) using certain HFS and/or third party software and
other software, hardware and/or services.  The terms and conditions set forth in
this Addendum are in addition to the terms and conditions contained in the
Services Agreement, including its schedules and any referenced agreements,
addenda, attachments, exhibits, schedules and other reference documents attached
thereto (together, the “Agreement”).  Where conflicts arise between the terms of
the Agreement and this Addendum, the specific terms of this Addendum shall
govern.  With respect to the Services Agreement, Customer and HFS agree to the
terms and conditions contained in this Addendum as follows:


 
1.
In Section 2.13, HFS agrees that any change to the Services shall not materially
decrease or fundamentally alter any deliverables of the Services provided
hereunder.



 
2.
In Section 4.4:



 
§
In the second sentence of the first paragraph is replaced with the following:

Each such increase shall be limited to an amount of the then current applicable
fee(s) equal to the greater of five percent (5%) or the change in the U.S.
Department of Labor, Consumer Price Index for Urban Wage Earners and Clerical
Workers, All Cities, (1982=100) for the preceding 12-month period.  For
clarification, this limit applies only to recurring charges listed in Schedule
1, and does not limit increases due to changes in Customer’s asset size.


 
§
With respect to the second paragraph describing instances in which fee increases
may exceed the percentage set forth in the immediately preceding section, HFS
agrees that any such increases will not exceed 30% of the then-current
applicable recurring fee(s) listed in Schedule 1.



 
3.
The parties agree that the limitations of Section 8.1 and Section 8.2 shall not
apply to the extent that damages are the result of the gross negligence or
willful misconduct of HFS.



 
4.
Section 9.1 is deleted in its entirety, and replaced with the following:



9.1 Governing Law.  This Agreement and all performance hereunder shall be
governed by the laws of the State of New York, without regard for its conflicts
of law principles.


 
5.
The fifth sentence of Section 9.2, describing the location for dispute
resolution, is deleted and replaced with the following:



Any arbitration or mediation will be held in New York City, New York.
 
 
14

--------------------------------------------------------------------------------

 
 
BY THEIR AUTHORIZED SIGNATURES BELOW, CUSTOMER AND HFS HEREBY FORM A CONTRACT ON
THE TERMS AND CONDITIONS OF THIS ADDENDUM.
 
 

CUSTOMER:     HFS:   Two River Community Bank    Harland Financial Solutions,
Inc.               BY:       /s/ Michael J. Gormley   BY:       /s/ W. Zayas    
          NAME:    Michael J. Gormley   NAME:   W. Zayas               TITLE: 
   EVP CFO   TITLE:   SVP + G.M.                DATE:     2/27/2006   EFFECTIVE
DATE:     3/3/06  
1250 Highway 35 South
Middletown, NJ  07748
 
400 SW Sixth Avenue
Portland, OR 97204
 

 
 
 
Two River Community – ADDM 1


Page 1


REV. KAJ 2-27-06
 

 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


SCHEDULE OF CHARGES FOR REMOTE PROCESSING SERVICES


HFS shall provide the Remote Processing Services, other than the Item Processing
Services which are provided in accordance with terms of the Item Processing
Services Schedule, to Customer utilizing the HFS Phoenix Banking System –
Version U.S. 6.5 (as updated to from time to time pursuant to the terms of the
Agreement) to provide Customer the services set forth in this Schedule 1.


Customer agrees to pay to HFS the following fees for the Remote Processing
Services.  Except as otherwise provided, all fees are recurring monthly
fees.  Customer understands and agrees that all fees quoted herein are minimum
monthly processing fees.  Conversion, training, installation and processor
certification fees for any products not specified herein will be stated by HFS
to Customer separately upon Customer’s request.


A.
Recurring Charges.  Commencing the month the Live Date occurs and for each month
thereafter during the term of the Agreement, Customer agrees to pay the fees set
forth in this Section 1:



 
1)
Live Date.  On the Live Date, Customer shall pay to HFS the following payments,
which amounts are due and payable to HFS on the Live Date:



 
(i)
a  Monthly Asset Value Payment (as defined below) prorated for the number of
days remaining in the then current month; and



 
(ii)
a Monthly Asset Value Payment, which shall be applied by HFS towards the actual
Monthly Asset Value Payment for the Customer’s last month Remote Processing
Services under this Agreement (the amount by which the actual Monthly Asset
Value Payment for such exceeds the payment made at this time shall be invoiced
separately as of the last such month).



 
2)
Recurring Monthly Charges.  Customer shall pay to HFS a Monthly Asset Value
Payment based on the Total Bank Assets as of the last business day of the
immediately preceding month.  Each Monthly Asset Value payment shall be due and
payable within thirty (30) days of Customer’s receipt of an invoice for such
amount.



 
3)
Monthly Asset Value Payment.  For purposes of this Section 1(A), “Monthly Asset
Value Payment” shall mean and be determined according to the following formula:



Monthly Asset Value Payment =  $7,275.00 x (Number of Banks processing under
this agreement)
    + ($22.00 x Total Bank Assets / one million)


The Monthly Asset Value Payment calculated above will be discounted by $1081.00
for Two River Community Bank and $1081.00 for The Town Bank (following the Live
Date of The Town Bank) during the term of this Agreement in consideration of the
Customer’s 7-year commitment to the Phoenix System.


“Number of Banks” means the number of separately chartered financial
institutions processing under the agreement.


Included with the Monthly Fees for Remote Processing Services are (1) Production
Database and three (3) Staging Databases, per bank processing under this
agreement.  Additional databases may be purchased and maintained as part of
Remote Processing Services for the fees described in paragraph 1.G. below.
 
 
16

--------------------------------------------------------------------------------

 
 
 
4)
Reporting Requirements.  On or before the third (3rd) business day of each
calendar month, Customer shall submit to HFS (by such means as directed by HFS
from time to time (i.e., via email, fax or other means where confirmation of
receipt by HFS is available) its Asset Value as of the last business day of the
immediately preceding calendar month.  Upon request, Customer shall promptly
confirm its Asset Value on the Live Date for purposes of the payment referenced
in Section 1(A)(1) above.  In the event Customer fails to provide its Asset
Value in a timely manner as provided in the Section, HFS shall have the right
and option to either (i) wait on the Asset Value to be provided or (ii) rely on
the most recently provided Asset Value for Customer and proceed with invoicing
for charges as provided hereunder (and adjusting the charges for the immediately
following months if the Asset Value is subsequently determined to have been
incorrect).



B.
One Time, Annual and Monthly Recurring Fees Based on Interfaces and Third-Party
Products.



 
1)
HFS Interfaces to Third Party Products and Additional Fees (Any existing
standard HFS Interface is available

to the Customer at no additional fee)


Function/ Services Utilized
Third Party
Products*
One Time
Set-Up
Fee
One Time
Interface
License Fee
Annual
Support Fee
Monthly
Fee
Monthly
Transmission
Fee
 
             
All Existing HFS Standard Interfaces are included
 
N/A
N/A
N/A
Included
N/A



 
2)
Third Party Products Licensed Pursuant to Section 2.18 of the Agreement and
Additional Fees



Third Party
Vendor
Functions/Services Utilized
One Time
License Fees
Implementation Fees
Annual Support Fee
 
Star
Off-line ATM via Phoenix XM
N/A
N/A
Included



 
3)
Third Party Interfaces Not Licensed Under the Agreement



Third Party
Products
Function/Services Utilized
N/A
 



**Denotes interfaces to be created by third party vendor through the Phoenix XM
or other Phoenix interface module.  Such interfaces must be licensed from the
third party, which vendor may charge a fee for the above interfaces.  Phoenix XM
or other standard Phoenix interface specifications and training may be provided
to the vendor for development of their interface to Phoenix XM or other Standard
Phoenix interface.


 
4)
Third Party Interfaces Licensed Under the Agreement and Additional Fees



Product Related to
Third Party Interface
Third Party
Products
One Time
Set-Up Fee
One Time
Interface
License Fee
Annual
Support Fee
Monthly
Fee
Monthly
Transmission
Fee
None
           



 
5)
Third Party Interfaces Not Licensed Under the Agreement and Additional Fees



None
*Customer is required to obtain a license to each desired Third Party Product
identified from the applicable third party manufacturer of such product;
additional fees may be payable to such third party pursuant to such license
agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
C.
HFS One Time System Implementation Fees†
One Time Fees

 
Set-Up for standard HFS Phoenix Banking System, Definitions, Deposits, Loans,
Relationship Information Management, and General Ledger Setup, including
Database Server
 
$97,647.00 (The Town Bank)
Phoenix Teller Application
 
$ included
Network Design Fee for each Customer Connection to the Data Center (Does not
include Customer’s internal systems
 
$ N/A
Holding Company
 
$4,500
On-line ATM Implementation – The Town Bank - $14,859.50 (Optional)
   
On-line ATM Implementation – Two River Community Bank - $18,825 (Optional)
   

 
D.
Recurring Monthly Fees for Data Communications
Monthly Fees

 
Terminal Access
 
Included
Equipment Charges DSU/CSU
 
Included
Communications Hardware maintenance
 
(as set forth in Schedule 4)*
High-Speed Frame Relay
 
(as set forth in Schedule 4)*
Backup Circuit (ISDN)
 
(as set forth in Schedule 4)*
Internet Bandwidth
 
(as set forth in Schedule 4)*



*HFS shall be entitled to increase these charges for third party communication
provider services by an administrative fee equal to fifteen percent (15%) of the
charges by the applicable third party service provider to HFS.
 
E.
Additional Data Conversion Fees (see Schedule 5)†
 



ATM/Debit Card Conversion
 
Included
Deposit Account Transaction History
 
$10,000
Loan Account Transaction History
 
$10,000
Internet Banking Conversion
 
$7,500

 
F.
Training Fees†
 

Training at Implementation
 
Included (as set forth in Schedule 5)

 
G.
Recurring Monthly Fees for Other Services
Minimum Monthly Fees

 
Business Recovery Services
 
$ Included
Provide extract files for Credit Bureau Reporting to third party
 
$ Included
Provide extract files for Delinquent Child Support match to third party
 
$ Included
Provide extract files for OFAC match to third party
 
$ Included
Additional Databases (Reporting, etc.)
 
$400/each

 
 
18

--------------------------------------------------------------------------------

 
 
H.
Recurring Fees for Remote Processing Services Based on Actual Usage of Such
Specific Services.  Customer agrees to pay the following fees for each month
during the term of this Agreement based on its usage of the services set forth
in this Section 2:

 
1. Additional Services
 
Recurring Fees Based on Usage of Services
(1) Research
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
(2) Database Mass Changes
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
(3) Third Party Certification of Communications
 
HFS certified vendors
 
Non-certified vendors
 
 
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
(4) Custom Extracts/Development
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
(5) Develop Crystal Reports
 
Based upon actual time at HFS’ then current hourly rate otherwise charged for
Consulting Services*
 
*These are not Consulting Services (although charged at then current hourly
rate) and do not require a Statement of Work.  These services are provided as
part of the Remote Processing Services.
 
2.  Fees for Forms and Reports
   
Design Teller Receipts
 
$200.00 per receipt



I.
De-conversion Fees Following Termination.  In the event of termination, Phoenix
agrees to provide reasonable de-conversion assistance and Customer’s Phoenix
database (provided that new core provider signs an HFS nondisclosure agreement)
for which Customer agrees to pay in advance to Phoenix a de-conversion fee equal
to two (2) times the average Monthly Asset Value Payment for the Phoenix Core
System for the three (3) months prior to termination.



J.
Early Termination Right

In the sole event that, during the first 5 years of this Agreement, Customer is
merged with or acquired by another entity and is not the surviving entity,
Customer shall have the right to terminate the Agreement by providing HFS notice
no less than six (6) months prior to the end of the fifth (5th) anniversary.  In
the event this early termination right is exercised, the Term stated in Section
5.1 shall be replaced with a 5-year term, and:
 
o
Customer must pay all Monthly Asset Value Payments as well as any other
recurring fees which would have been incurred during the remainder of the 5-year
term had this termination right not been exercised.  Monthly Asset Value
Payments for the remainder of the term shall be determined using Customer’s
asset size as of the last Monthly Asset Value Payment prior to the merger or
acquisition:

 
o
In addition, prior to performance of de-conversion services by HFS, Customer
must pay to HFS an early termination fee equal to the difference between the
total Monthly Asset Value Payments paid or payable during the 5-year term and
the total Monthly Asset Value Payments that would be or would have been payable
by Customer over the 5-year term had the discount described in Section A(3) of
this Schedule 1 not been applied.

 
 
19

--------------------------------------------------------------------------------

 
 
Upon exercise of this right, Customer may specify a date upon which HFS will
cease providing Services pursuant to this Agreement.  If such date is beyond the
fifth (5th) anniversary date, Customer shall continue to pay all applicable
Monthly Asset Value Payments (without discount) and other recurring fees until
such date.

 
K. 
Approval Condition



The conversion of The Town Bank and their inclusion in this Agreement is
conditioned upon The Town Bank being acquired by or merged into a common holding
company with Two River Community Bank.  If such transaction is not completed,
those portions of this Agreement that apply to The Town Bank shall be
terminated, and Customer shall have no obligation with respect fees described
herein which relate to The Town Bank, including without limitation, the
implementation, one time or monthly fees associated with The Town
Bank.  However, Customer shall pay HFS for all services performed by HFS in
furtherance of this Agreement.


† Payment of One Time Fees
Notwithstanding anything to the contrary in the Agreement or this Schedule 1,
the One Time Fees described in Sections 1.C. 1.E and 1.F above, and those fees
described in Schedule 5, are due and payable on the Effective Date of the
Agreement.  One Time Fees include, but are not limited to Set-Up Fees, Data
Conversion Fees, and Training Fees set forth in Section 1 above.

 










 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE 2


HFS SUPPORT HOURS FOR REMOTE PROCESSING SERVICES


1.
On-Line Processing Hours (all such hours subject to holiday schedule set forth
in Section 3 below):

7:00 a.m. – 8:00 p.m. Eastern
Time                                                                           Monday
– Friday
7:00 a.m. – 3:00 p.m. Eastern
Time                                                                           Saturday


HFS reserves the right to use up to two (2) Sundays during each calendar month
for system maintenance.  Such system maintenance will be mutually agreed upon
and will require 2 weeks prior notice.


2.
Report Delivery

Reports will be available on a daily basis as follows (all such hours subject to
holiday schedule set forth in Section 3 below):
Availability of Optical
Download:                                                                           By
9:00 a.m. Eastern Time – next business day


3.
HFS Holiday Schedule

Remote Processing Services will not be available or provided on holidays
recognized by HFS or recognized by the federal reserve banks.  The following is
HFS’ holiday schedule, which is subject to change on written notice to Customer
by HFS:


New Year’s Day
Martin Luther King Day
President’s Day
Memorial Day
Independence Day
Labor Day
Columbus Day
Veterans Day
Thanksgiving Day
Christmas Day


4.
Service Level Response Guidelines

All Customer calls logged via GEMSsl that are not resolved during the initial
call review will be followed up by HFS in order of priority and severity
assigned in the HFS call tracking system.  The severity level, together with the
Customer defined priority of the call, will determine how the HFS will respond
to that Customer call and the approach the HFS will use in pursuing final
resolution to the reported problem.  Final resolution may include, among other
things, Instruction to the Customer as to how the problem can be avoided or
corrected, instruction to the Customer for implementing a work around procedure
or correction, issuance of a software or data correction that can be immediately
applied by the Customer, development of a software correction that will be
available to the Customer in a future release of the applicable HFS Product,
development of a software enhancement that will be considered for availability
to the Customer in a future release of the applicable HFS Product, or any
combination of these processes.  The decision as to the severity level of the
call and which process or processes will be used will be made in conjunction
with the Customer, but final determination will be made by HFS.


A Support Representative will review each call and gather information to allow
HFS to work towards a timely resolution.  To the extent possible, HFS will
endeavor to address simple requests and informational type questions during the
initial call review.  More difficult problems may also be resolved in this
manner if they have previously been addressed by HFS.  However, given the
uncertain nature of troubleshooting suspected software problems, closure
timeframes are given only as objectives and actual resolution times will be
determined on a case by case basis as will the actual processes required.  In
all instances, calls are continuously monitored by Customer Support, who will
provide regular progress reports to the Customers and escalate calls to senior
management whenever appropriate.
 
 
21

--------------------------------------------------------------------------------

 

 
5.
Service Level for Remote Processing Services



A.
HFS shall make commercially reasonable efforts to ensure the Remote Processing
Services are available for use by Customer not less than 96% of each calendar
month.  The “availability” will be measured as the percentage of minutes each
day that the Remote Processing Services are available for use by Customer, and
will be measured as the number of minutes per month that the Remote Processing
Services are capable of receiving and processing Customer’s data.  The
“availability” of the Remote Processing Services shall be measured on a daily
basis.  A one hundred and eighty (180) minute period shall be excluded from the
calculation each day because HFS will be performing system maintenance at this
time each day.  Additionally, the following “downtime” for the Remote Processing
Services shall not be considered as available time for purposes of calculating
the “availability” of Remote Process Services for each month: (i) “downtime”
based on HFS performing system maintenance during the two (2) Sundays during
each calendar month reserved for such purpose (as set forth in Schedule 2.1),
and (ii) “downtime” caused by factors outside HFS’ control (such as downtimes
caused by parties other than HFS like third party communication providers or
Customer).



B.
Customer shall advise HFS in writing of any divergence from the “availability”
terms set forth herein.



C.
HFS agrees that, if HFS is unable to provide the “availability” for the Remote
Processing Services represented in Section A above for a given calendar month,
HFS will provide priority support to Customer until the represented
“availability” level is satisfied.  Additionally, in the event HFS is unable to
provide the “availability” represented in Section A for more than six (6)
consecutive calendar months, Customer, as its sole and exclusive remedy and HFS
entire liability, shall have the right to a credit of one (1) Monthly Asset
Value Payment (as set forth in Schedule 1.A.), toward its Recurring Fees for
Remote Processing Services during the next calendar month (provided that such
written notice is provided within thirty (30) days of the end of the sixth
consecutive month).











 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
22

--------------------------------------------------------------------------------

 


SCHEDULE 3


DESCRIPTION OF DISASTER RECOVERY SERVICES AND RECORD RETENTION


Disaster Recovery Services


A “Disaster” is any unplanned interruption of the operations of or
inaccessibility to the HFS Data Center, which appears, in HFS’ reasonable
judgment, to require relocation of processing to an alternative site.  HFS will
notify Customer as soon as possible after it deems a service outage to be a
Disaster.  Following a Disaster, HFS will move the processing of Customer’s
Services to an alternative processing center as expeditiously as possible, and
shall coordinate the cutover of data lines with the appropriate
carriers.  Customer shall maintain adequate records of all transactions during
the period of Service Interruption, and shall have personnel available to assist
HFS in implementing the switch over to the alternative processing site.  During
a Disaster, optional or on-request services shall be provided by HFS only to the
extent that there is adequate capacity at the alternate center, and only after
stabilizing the provision of normal Services.


Testing


HFS will test its Disaster Recovery Services Plan by conducting a test
annually.  Customer agrees to participate in the annual test as reasonably
required by HFS.  Test results will be made available to Customer’s regulators,
internal and external auditors, and (upon request) to Customer’s insurance
underwriters.


Customer Business Continuity Planning


Customer understands and agrees that the HFS Disaster Recovery Plan is designed
to minimize but not eliminate risks associated with a Disaster affecting HFS’
Application and the HFS Data Center.  HFS does not warrant that service will be
uninterrupted or error free in the event of a Disaster.  Customer maintains
responsibility for adopting a business continuity plan relating to disasters
affecting Customer’s facilities, and for securing business interruption
insurance or other insurance as necessary to property protect Customer’s
revenues in the event of a Disaster.  HFS will ensure that disaster services
shall meet all applicable FDIC or other federal regulatory requirements.


Communications for Customer Business Continuity


HFS will work with Customer to establish a plan for alternative data
communications in the event of a disaster at the Customer’s location.  Customer
shall be responsible for furnishing any additional communications equipment and
data lines required under the adopted plan from the Customer’s Business
Continuity facility to the designated HFS telecommunications vendor
point-of-presence (POP), which ultimately connects to the HFS Data Center or the
HFS alternative processing center.   Notwithstanding the foregoing, all such
plans must comply with HFS’ requirements to the extent of connections to the
Data Center and all third party communication service providers and other
vendors used by Customer for such purposes are subject to HFS’ approval and the
other terms of the Agreement to the extent applicable to Customer’s connection
or communication with the Data Center.


Record Retention


HFS shall retain the following information from the Customer Databases for the
periods set forth below, or as otherwise required by Customer’s regulatory
agencies as reported by Customer to HFS in writing.  HFS may destroy all such
data after the expiration of such periods.


 
23

--------------------------------------------------------------------------------

 








Customer Database Information
Retention Period from
Creation Date
Daily Production Files
EOM
EOQ
EOY
60 days
13 months
5 calendar quarters
7 years (offsite)











 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE 4


COMMUNICATION MANAGEMENT SERVICES


Subject to the General Terms and Conditions, HFS agrees to provide the following
communication management services for the fees set forth below:


Network Support Services


HFS will provide network support services consisting of communication line
monitoring and support personnel to discover, diagnose, repair, or report line
problems to the appropriate telecommunications company.


Data Communications


Terminal (Station) Additions/Deletions will be completed within two (2) weeks
from date of request.


Local Network Services


HFS shall coordinate the purchase, installation, billing and maintenance for
data lines, modems, or other interface devices necessary to access the RPS
Products.  Maintenance services shall be provided for a designated call window
and service level (i.e., depot, on-site).  Where requested, this option may
include additional dial-up lines and equipment to be utilized as a backup to the
regular data lines.


HFS will include in the monthly fee to Customer the primary data line (256k) and
the maintenance of the modems and other interface devices required to support
that line.  If the Customer requests more bandwidth than the standard 256k
circuit, HFS shall invoice the Customer for the additional bandwidth, and will
add to these charges an administrative fee of fifteen percent (15%), due and
payable by Customer to HFS.


Customer shall provide, at its expense, a PRI or BRI ISDN circuit to serve as a
backup communication connection in the event such high speed communications
circuit is unavailable for any reason.  Subject to written agreement of the
parties, HFS will also make available to Customer a backup circuit, and Customer
shall be responsible for all one time and recurring charges and payments
incurred by HFS in connection with such back-up communications circuit; and


Customer shall provide, at its expense, a “dedicated” (24 by 7) analog telephone
line to allow communications with the router located on the Customer’s
location.  Customer is responsible for all monthly charges associated with the
analog telephone line related to Customer.  If HFS and Customer agree, HFS will
arrange for Customer’s analog telephone line and will invoice the Customer for
the applicable monthly expenses.


Network and Equipment.  Customer will provide at its own expense all internal
equipment, computer software, network equipment, additional communication lines,
increased bandwidth, and interface devices required to use the Customer Software
and access the RPS Products except where HFS has been retained to acquire
equipment of this purpose.  All such equipment shall comply with HFS’ hardware
and network standards pursuant to Section 3.2 of the Agreement.


Connections.  The Customer is responsible for taking all necessary legal steps
for the interconnection of the Customer’s transmissions with third party
carriers.  The Customer is responsible for securing all licenses, permits, right
of ways, and other arrangements necessary for such interconnection and
transmission and receipt of Customer’s data and other information.
 
 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE 5


DESCRIPTION OF STANDARD INSTALLATION AND TRAINING


The following is a brief description of the standard installation and training
Consulting Services provided in connection with the implementation of the RPS
Products.  All such Consulting Services shall be provided on a time and
materials basis as Consulting Services and pursuant to an applicable Statement
of Work unless otherwise agreed in Schedule 1 to the Agreement.


Consulting Services for implementation related to Remote Processing Services
will be provided pursuant to a written installation project plan and Statement
of Work agreed to and executed by both parties.


1.
Consulting Services for Training.



Consulting Services for training will be provided for the sum specified in
Schedule 1 and pursuant to an applicable Statement of Work (unless such training
is provided as part of general user education classes provided by HFS).  The
standard training services would consist of:


 
§
10 days Account Processing Training



2.
Additional Consulting Services for Conversion of Customer Data and Customer
Databases.



HFS will provide any additional Consulting Services for data conversion of
Customer Data and Customer Databases not agreed to in the original project plan
on a time and materials basis pursuant to an applicable Statement of Work.  The
fees for such services will be at the then current time and materials hourly
rate.


3.
Conversion Date.



The parties agree to use best efforts to effect conversion no later than
September 30, 2006.  Among other things, timely conversion is dependent upon
prompt finalization of the merger/acquisition of The Town Bank.
 










 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE 6


CUSTOMER RESPONSIBILITIES


Following is a description of Customer’s responsibilities with respect to the
proper installation of the RPS Products.  Customer agrees to perform these and
such other actions as may be reasonably requested by HFS:


1.
Customer will designate a Customer installation manager to be HFS ’s primary
contact.   The Customer installation manager will be responsible for
coordination of proper resources from Customer management and operations to
ensure timely completion of all Customer obligations related to the
implementation of the RPS Products; including, but not limited to:

 
·
Review and selection of procession options.

 
·
Establishing Chart of Accounts.

 
·
Gathering information for product and parameter set-up.

 
·
Analysis and verification of pre-installation test output.

 
·
Availability of Customer to assist in balancing and verification of data
accuracy.



2.
Customer will designate a training manager to coordinate attendance at HFS’
training classes and to supervise the training of all other Customer personnel
by HFS.  The Customer training manager will verify that personnel selected by
Customer to attend HFS’ training classes have sufficient product knowledge and
experience to teach other Customer staff.  The training manager will also assure
that there is sufficient time set aside for the training of all necessary and
available Customer personnel.



3.
Customer will notify third parties in writing of its intent to use HFS as the
data processing service provider and will support HFS in HFS’ set-up,
converting, testing and preparing the RPS Products for production use.



4.
Customer will select and order all forms, coupons, and other items necessary for
supporting Customer’s operations.



5.
Customer will prepare its installation site for all necessary equipment,
communication and telecom lines, including proper electrical connections and air
conditioning.



6.
Customer will use only the equipment that has been certified for use with the
RPS Products by HFS.  HFS may be contracted to provide equipment and
installation services as Consulting Services pursuant to the Agreement.


 






 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
27

--------------------------------------------------------------------------------

 
 
SCHEDULE 7


Third Party Products


The Third Party Products licensed pursuant to Section 2.18 of the Agreement are
identified in Sections 1(B)(2) and (3) of Schedule 1 to the Agreement.


Additional Terms for Third Party Products Licensed Pursuant to the Agreement


In addition to the terms and conditions of the Agreement, Customer agrees to the
following additional terms and conditions for the Third Party Products:


(1)
Customer is prohibited from using the Third Party Products for purposes outside
the scope defined in the Agreement.



(2)
Customer’s use of the Third Products shall be restricted to the number of
specified users, workstations, seats or servers, as applicable, set forth in
Schedule 1 for such Third Party Product.  Customer is prohibited from (i)
sublicensing, timesharing, rental, facility management, or service bureau usage
of the Third Party Products; and (ii) permitting third parties to remotely
access and use the Third Party Products over the internet, unless otherwise
authorized in the Agreement.  “Service bureau” shall mean an arrangement
pursuant to which (i) third parties are permitted to access and use the Third
Party Products directly or indirectly by any means to process their own data; or
(ii) Customer uses the Third Party Products to process the data of any third
party other than as authorized in the Agreement.



(3)
The third party owner of the Third Party Products retains title to the Third
Party Products, and all copies thereof, and associated intellectual property
rights therein.  Customer may not copy the Third Party Products other than as
expressly authorized in the Agreement or in writing by HFS, and must include on
all copies of the Third Party Products all copyright, government restricted
rights and other proprietary notices or legends included on the Sybase Program
when it was shipped to such licensee.



(4)
Only object code versions of the Third Party Products are licensed to Customer,
and any reverse engineering, disassembly or decompilation to derive source code
is prohibited (except to the extent expressly allowed under applicable law).



(5)
Customer agrees to comply with all export and re-export restrictions and
regulations (“Export Restrictions”) imposed by the government of the United
States.  If any Third Party Product license is provided to U.S. government
licensee use, duplication or disclosure of the software and documentation by the
U.S. Government shall be provided subject to terms and conditions consistent
with these Mandatory Terms and any applicable FAR provisions, for example, FAR
52.227-19.



(6)
Although copyrighted, the Third Party Products may be unpublished and contain
proprietary and confidential information of the owner of such Third Party
Products.  Customer agrees to maintain the Third Party Products in confidence
and protect the Third Party Products with at least the same degree of care with
which it protects its own similar confidential information and consistent with
the terms of the Agreement for Confidential Information relate to the RPS
Products.



(7)
Upon termination of the license for the Third Party Products, Customer shall
destroy or return all copies of the Third Party Products consistent with the
terms of the Agreement.



(8)
HFS shall have the right to conduct and/or direct an independent accounting firm
to conduct, during normal business hours, an audit of the appropriate records of
Customer to verify the number of copies of the Third Party Products in use and
the computer systems and the number of users, workstations, seats or servers, as
applicable licensed for or using the Third Party Products.

 
 
28

--------------------------------------------------------------------------------

 
 
(9)
The owners of the Third Party Products shall be considered third party
beneficiaries of this Agreement for purposes solely of the Third Party Products.











 

  Initials:              
HFS
  /s/ WZ     Customer   
/s/ MJG
       
2/27/06
 

 
 
 
 
 
 
 29

--------------------------------------------------------------------------------